                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   ROBERT J. LUMPKIN,                                       CASE NO. C17-1644-JCC
10                              Plaintiff,                    FINDINGS OF FACT AND
11          v.                                                CONCLUSIONS OF LAW

12   HECTOR YANES, et al.,

13                              Defendants.
14

15          This matter was tried before the Court on July 1, 2019. (Dkt. No. 114.) Plaintiff brings a
16   claim for excessive force under 42 U.S.C. § 1983. 1 Following a bench trial and pursuant to
17   Federal Rule of Civil Procedure 52(a), the Court makes the following findings of fact and
18   conclusions of law:
19   I.     FINDINGS OF FACT
20          1. On November 14, 2017, Plaintiff Robert Lumpkin was incarcerated at the Snohomish
21               County Jail.
22          2. Plaintiff testified that, on November 14, 2017, he was a pretrial detainee.
23
     1
24     In his trial brief, Plaintiff mentioned claims for assault and battery under Washington law. (Dkt.
     No. 83 at 6.) Defendants disputed whether Plaintiff should be able to bring the claims because
25   they were not pled in his complaint. (Dkt. No. 106 at 1 n.1.) Plaintiff did not raise these claims at
     trial and never moved to amend his complaint to add the claims. (See Dkt. No. 114.) Therefore,
26   the Court concludes that the state law claims of assault and battery are not properly before it.
     FINDINGS OF FACT AND CONCLUSIONS OF
     LAW
     C17-1644-JCC
     PAGE - 1
 1         3. Defendants submitted a declaration indicating that Plaintiff was incarcerated on

 2            November 14, 2017 due to a community custody violation, arising out of a previous

 3            conviction.

 4         4. On November 14, 2017, Defendant Snohomish County Jail Corrections Deputy Shari

 5            Sigh was tasked with transporting Plaintiff to a maximum security module because

 6            Plaintiff had threatened to kill his cellmate. Defendant Sigh went to Plaintiff’s cell

 7            and directed him to pack his belongings.

 8         5. Plaintiff was dilatory in packing his belongings and became aggressive with
 9            Defendant Sigh.
10         6. Plaintiff is 6’5” tall, and Defendant Sigh is 5’2” tall.
11         7. Defendant Sigh left Plaintiff’s cell to go talk to Defendant Corrections Deputies
12            Hector Yanes and Boakye Acheampong about Plaintiff’s behavior and how they
13            should handle the situation.
14         8. Defendants determined that Plaintiff needed to be handcuffed for the transport.
15         9. Defendants went to Plaintiff’s cell door and instructed him to turn around and place
16            his hands through the cell door’s cuff port so that Plaintiff could be handcuffed for
17            transport.
18         10. Plaintiff placed his hands behind his back and through the cuff port.

19         11. After Plaintiff put his hands through the cuff port, Defendant Yanes held Plaintiff’s

20            right hand and Defendant Acheampong held Plaintiff’s left hand, while Defendant

21            Sigh began to handcuff Plaintiff.

22         12. Defendant Sigh first handcuffed Plaintiff’s left wrist.

23         13. Before Defendant Sigh could handcuff Plaintiff’s right wrist, Plaintiff suddenly

24            pulled away from the cuff port.

25         14. Defendant Yanes lost control of Plaintiff’s right wrist.

26         15. Defendants Sigh and Acheampong pulled on Plaintiff’s left wrist in order to maintain

     FINDINGS OF FACT AND CONCLUSIONS OF
     LAW
     C17-1644-JCC
     PAGE - 2
 1            their control of him.

 2         16. Defendants exerted enough force to prevent Plaintiff from gaining possession of the

 3            handcuffs.

 4         17. Defendants believed, based on their training and experience, that if Plaintiff gained

 5            possession of the handcuffs, Plaintiff could use them as a weapon.

 6         18. Defendants told Plaintiff to stop resisting.

 7         19. After a few seconds, Plaintiff stopped resisting and placed both hands back through

 8            the cuff port.
 9         20. Defendant Sigh placed the right handcuff on Plaintiff’s right wrist.
10         21. Defendants removed Plaintiff from his cell and transported him to the sally port.
11            During the transport, Plaintiff continued to act aggressively with Defendants.
12         22. Once in the sally port, Plaintiff continued acting aggressively with Defendants. In
13            order to efficiently manage Plaintiff, Defendants brought him from a standing
14            position to a position on the ground.
15         23. Once Plaintiff was on the ground, other jail corrections deputies brought leg restraints
16            and put Plaintiff in those restraints.
17         24. As a result of this incident, Plaintiff suffered superficial lacerations on his wrist and
18            hand, as well as temporary nerve damage to his wrist and hand.

19   II.   CONCLUSIONS OF LAW

20         1. The Court has subject matter jurisdiction over this case under 28 U.S.C. § 1331.

21         2. Venue is properly set in the United States District Court for the Western District of

22            Washington, pursuant to 28 U.S.C. § 1391.

23         3. In order to state a § 1983 claim, a plaintiff must prove, by a preponderance of the

24            evidence, that: (1) a person acting under color of state law (2) deprived the plaintiff of

25            a federal right. Gomez v. Toledo, 446 U.S. 635, 640 (1980). Plaintiff alleges that

26            Defendants violated his constitutional right to be free from the use of excessive force

     FINDINGS OF FACT AND CONCLUSIONS OF
     LAW
     C17-1644-JCC
     PAGE - 3
 1            under either the Eighth Amendment or the Fourteenth Amendment. Defendants acted

 2            under color of state law during the incident because they were acting for the state as

 3            corrections officers. However, Plaintiff has failed to prove by a preponderance of the

 4            evidence that Defendants deprived him of any federal right.

 5         4. Plaintiff has failed to prove, by a preponderance of the evidence, that Defendants

 6            violated his Eighth Amendment right to be free from cruel and unusual punishment.

 7            The core inquiry under the Eighth Amendment standard is whether the force was

 8            applied “in a good-faith effort to maintain or restore discipline, or maliciously and
 9            sadistically to cause harm.” Hudson v. McMillian, 503 U.S. 1, 6–7 (1992). The extent
10            of the injury suffered by the plaintiff is a relevant, but not dispositive, consideration.
11            Id. at 7. In determining whether force is excessive under the Eighth Amendment, the
12            Court evaluates whether a defendant had a subjectively wanton state of mind when he
13            engaged in the use of force. Id. To evaluate such, the Court considers the following
14            factors: (1) the need to use force; (2) the relationship between the need to use force
15            and the amount of force used; (3) any threat reasonably perceived by the defendant;
16            and (4) any efforts made to temper the severity of a forceful response. Id.
17         5. The extent of the injury Plaintiff suffered was minimal—he suffered small, superficial
18            lacerations on his hand and wrist, and temporary nerve damage. Defendants needed to

19            use force when Plaintiff forcefully pulled away from the cuff port in order to restore

20            control and prevent Plaintiff from using the handcuffs as a weapon. Likewise,

21            Defendants needed to use force by bringing Plaintiff down to the ground in the sally

22            port in order to maintain control over him while he continued to be aggressive.

23            Defendants applied a reasonable degree of force in order to maintain control over

24            Plaintiff because, with regard to the handcuffing incident, it was the only way

25            Defendants could have prevented Plaintiff from retaining control of the handcuffs

26            even temporarily. With regard to the sally port, bringing Plaintiff from a standing

     FINDINGS OF FACT AND CONCLUSIONS OF
     LAW
     C17-1644-JCC
     PAGE - 4
 1            position to a position on the ground was a reasonable degree of force in order to

 2            maintain control over Plaintiff because Plaintiff was aggressive and non-compliant

 3            while remaining upright, and was taller than Defendants. Defendants perceived a

 4            threat when Plaintiff pulled away from the cuff port because, based on their training

 5            and experience, they feared that Plaintiff could use the handcuffs as a weapon. And

 6            Defendants perceived a threat from Plaintiff in the sally port because he would not

 7            stop being aggressive, even during the transport from his cell to the sally port.

 8            Defendants attempted to temper the severity of their forceful response by telling
 9            Plaintiff to stop resisting.
10         6. Under the Eighth Amendment, Defendants did not use excessive or unnecessary
11            force. Defendants did not act maliciously or sadistically for the purpose of causing
12            harm; rather, Defendants acted in a good faith effort to restore discipline after
13            Plaintiff pulled away from the cuff port and after Plaintiff acted aggressively during
14            his transport from his cell to the sally port.
15         7. Plaintiff has failed to prove, by a preponderance of the evidence, that Defendants
16            violated his Fourteenth Amendment right to due process. “Not every push or shove,
17            even if it may later seem unnecessary in the peace of a judge’s chambers” violates
18            this standard. Graham v. Connor, 490 U.S. 386, 395 n.10 (1989) (quoting Johnson v.

19            Glick, 481 F.2d 1028, 1033 (2d. Cir. 1973)). The use of force must be “objectively

20            unreasonable.” Id. at 397. When determining whether the use of force was objectively

21            unreasonable, courts consider the following non-exhaustive factors: (1) the

22            relationship between the need for the use of force and the amount of force used; (2)

23            the extent of the plaintiff’s injury; (3) any effort made to temper the amount of force;

24            (4) the severity of the security problem at issue; (5) the threat reasonably perceived by

25            the officer; and (5) whether the plaintiff was actively resisting. Kingsley v.

26            Hendrickson, 135 S.Ct. 2466, 2473 (2015).

     FINDINGS OF FACT AND CONCLUSIONS OF
     LAW
     C17-1644-JCC
     PAGE - 5
 1         8. Defendants’ pulling on the handcuffs was a reasonable amount of force to use in

 2            order to regain control over Plaintiff considering the parties’ location and Defendants’

 3            inability to use other methods of control at that time. Likewise, moving Plaintiff from

 4            a standing position to a position on the ground was a reasonable amount of force to

 5            use in order to gain control over Plaintiff who continued to be aggressive during his

 6            transport from the cell to the sally port and who was taller than Defendants. Plaintiff’s

 7            injury to his wrist and hand was minimal—he suffered minor lacerations and

 8            temporary nerve damage. Defendants attempted to temper the amount of force used
 9            on Plaintiff by telling him to stop resisting. The severity of the security problem
10            appears to have been moderate—Plaintiff was either in his cell or in the sally port and
11            did not pose a danger to other inmates; however, Defendants believed, based on their
12            experience, that Plaintiff could use the handcuffs as a weapon, if he was able to gain
13            control over them. Therefore, the threat reasonably perceived by the officers was
14            high. Finally, Plaintiff was actively resisting.
15         9. Under the Fourteenth Amendment, Defendants did not use excessive or unnecessary
16            force. Defendants use of force was not objectively unreasonable under the
17            circumstances.
18         10. Whether Plaintiff was a pretrial detainee subject to the Fourteenth Amendment or a

19            post-conviction prisoner subject to the Eighth Amendment, Defendants did not use

20            excessive or unnecessary force under the circumstances. As a result, Defendants’ use

21            of force did not violate Plaintiff’s Eighth or Fourteenth Amendment constitutional

22            rights.

23         11. Defendants are entitled to qualified immunity. Qualified immunity protects public

24            officials from liability unless (1) the public official’s conduct violated a constitutional

25            right; and (2) that right was clearly established. Saucier v. Katz, 533 U.S. 194, 201

26            (2001). Because the Court finds that Defendants’ conduct did not violate Plaintiff’s

     FINDINGS OF FACT AND CONCLUSIONS OF
     LAW
     C17-1644-JCC
     PAGE - 6
 1            constitutional rights, Defendants are entitled to qualified immunity.

 2         Accordingly, the Court finds in favor of Defendants.

 3         DATED this 11th day of July 2019.




                                                        A
 4

 5

 6
                                                        John C. Coughenour
 7                                                      UNITED STATES DISTRICT JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     FINDINGS OF FACT AND CONCLUSIONS OF
     LAW
     C17-1644-JCC
     PAGE - 7
